

PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”), dated as of April 22, 2020, is by
and between DARÉ BIOSCIENCE, INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).


WHEREAS:
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Dollars ($15,000,000) of the Company's common stock,
$0.0001 par value per share (the "Common Stock"). The shares of Common Stock to
be purchased hereunder are referred to herein as the “Purchase Shares.”
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
1.    CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)    “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(c) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in clause (i) of the second sentence of Section 2(c)
hereof.


(b)    “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, the minimum per share
price threshold set forth by the Company in the applicable Accelerated Purchase
Notice.


(c)    “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the number
of Purchase Shares specified by the Company therein as the Accelerated Purchase
Share Amount to be purchased by the Investor (such specified Accelerated
Purchase Share Amount subject to adjustment in accordance with Section 2(c)
hereof as necessary to give effect to the Purchase Share amount limitations
applicable to such Accelerated Purchase Share Amount as set forth in this
Agreement) at the applicable Accelerated Purchase Price on the applicable
Accelerated Purchase Date for such Accelerated Purchase.


(d)    “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the lower of (i) ninety-five
percent (95%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern
time, on the applicable Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official open (or commencement) of
trading on the Principal Market on such applicable Accelerated Purchase Date
(the “Accelerated Purchase Commencement Time”), and ending at the earliest of
(A) 4:00:00 p.m., Eastern time, on such applicable Accelerated Purchase Date, or
such other time publicly announced by the Principal Market as the official close
of trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such
applicable Accelerated Purchase Date (to be appropriately adjusted for any
applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).


(e)    “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an applicable
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in clause (i) of the
second sentence of Section 2(c) hereof (such corresponding Regular Purchase
being subject to the Purchase Share limitations contained in Section 2(b)
hereof) and (ii) an amount equal to (A) the Accelerated Purchase Share
Percentage multiplied by (B) the total number (or volume) of shares of Common
Stock traded on the Principal Market during the period on the applicable
Accelerated Purchase Date beginning at the Accelerated Purchase Commencement
Time for such Accelerated Purchase and ending at the Accelerated Purchase
Termination Time for such Accelerated Purchase.


(f)    “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).


(g)    “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the number of Purchase Shares specified by the Company
in the applicable Accelerated Purchase Notice as the Accelerated Purchase Share
Amount to be purchased by the Investor in such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).


(h)    “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(d) hereof and (ii) on which the Investor
receives, prior to 1:00 p.m., Eastern time, on such Business Day, a valid
Additional Accelerated Purchase Notice for such Additional Accelerated Purchase
in accordance with this Agreement.


(i)    “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, the minimum per share price threshold set forth by the Company in the
applicable Additional Accelerated Purchase Notice.


(j)    “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the number of Purchase Shares specified by the Company
therein as the Additional Accelerated Purchase Share Amount to be purchased by
the Investor (such specified Additional Accelerated Purchase Share Amount
subject to adjustment in accordance with Section 2(d) hereof as necessary to
give effect to the Purchase Share amount limitations applicable to such
Additional Accelerated Purchase Share Amount as set forth in this Agreement) at
the applicable Additional Accelerated Purchase Price on the applicable
Additional Accelerated Purchase Date for such Additional Accelerated Purchase.


(k)    “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the lower
of (i) ninety-five percent (95%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(d) hereof on such Additional Accelerated
Purchase Date, (B) the applicable Additional Accelerated Purchase Termination
Time with respect to the most recently completed prior Additional Accelerated
Purchase on such Additional Accelerated Purchase Date, as applicable, and (C)
the time at which all Purchase Shares subject to all prior Accelerated Purchases
and Additional Accelerated Purchases (as applicable), including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement (such
latest of (i)(A), (i)(B) and (i)(C) above, the “Additional Accelerated Purchase
Commencement Time”), and ending at the earliest of (X) 4:00 p.m., Eastern time,
on such Additional Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such Additional Accelerated Purchase Date, (Y) such time,
from and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).


(l)    “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
clause (i) of the proviso in the second sentence of Section 2(d) hereof (such
corresponding Regular Purchase being subject to the Purchase Share limitations
contained in Section 2(b) hereof) and (ii) an amount equal to (A) the Additional
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Additional Accelerated Purchase Date beginning at the
Additional Accelerated Purchase Commencement Time for such Additional
Accelerated Purchase and ending at the Additional Accelerated Purchase
Termination Time for such Additional Accelerated Purchase.


(m)    “Additional Accelerated Purchase Share Percentage” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).


(n)    “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, a number of shares of Common Stock equal to (i) the number of Purchase
Shares specified by the Company in the applicable Additional Accelerated
Purchase Notice as the Additional Accelerated Purchase Share Amount to be
purchased by the Investor in such Additional Accelerated Purchase, divided by
(ii) the Additional Accelerated Purchase Share Percentage (to be appropriately
adjusted for any applicable reorganization, recapitalization, non-cash dividend,
stock split, reverse stock split or other similar transaction).


(o)    “Alternate Adjusted Regular Purchase Share Limit” means, with respect to
a Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Thousand Dollars
($100,000).


(p)     “Available Amount” means, initially, Fifteen Million Dollars
($15,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock (including the
Commencement Purchase Shares) pursuant to Section 2 hereof.


(q)    “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.


(r)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.


(s)    “Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) 0.0117 subject to adjustment for any applicable
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement.


(t)    “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


(u)    “Closing Sale Price” means, for any security as of any date, the
close/last price for such security on the Principal Market as reported by the
Principal Market.


(v)    “Commencement Purchase Notice” means, with respect to the Commencement
Purchase pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy up to Five Hundred
Thousand Dollars ($500,000) in Purchase Shares at the Purchase Price.


(w)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.


(x)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(y)    “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.
(z)    “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.
(aa)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC thereunder.


(bb)    “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(b) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.


(cc)    [Intentionally omitted].


(dd)    [Intentionally omitted].


(ee)    “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted primarily
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiaries operate that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, (C) any change arising in connection with earthquakes, hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.


(ff)    “Maturity Date” means the first day of the month immediately following
the thirty-six (36) month anniversary of the Commencement Date.


(gg)    “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on
the tenth (10th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
or New Registration Statement (as such term is defined in the Registration
Rights Agreement).


(hh)    “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.


(ii)    “Principal Market” means The Nasdaq Capital Market (or any nationally
recognized successor thereto); provided, however, that in the event the Common
Stock is ever listed or traded on The Nasdaq Global Market, The Nasdaq Global
Select Market, the New York Stock Exchange, the NYSE American, the NYSE Arca,
the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC Markets Group,
Inc. (or any nationally recognized successor to any of the foregoing), then the
“Principal Market” shall mean such other market or exchange on which the Common
Stock is then listed or traded.


(jj)    “Purchase Amount” means, with respect to the Commencement Purchase, any
Regular Purchase, any Accelerated Purchase and any Additional Accelerated
Purchase made hereunder, as applicable, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.


(kk)    “Purchase Date” means, with respect to the Commencement Purchase or a
Regular Purchase made pursuant to Section 2(b) hereof, the Business Day on which
the Investor receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m.,
Eastern time, on such Business Day, a valid Commencement Purchase Notice or
Regular Purchase Notice for a Commencement Purchase or Regular Purchase,
respectively, in accordance with this Agreement.


(ll)    “Purchase Price” means, with respect to the Commencement Purchase and
any Regular Purchase made pursuant to Section 2(b) hereof, the lower of: (i) the
lowest Sale Price on the Purchase Date for the Commencement Purchase or such
Regular Purchase and (ii) the arithmetic average of the three (3) lowest Closing
Sale Prices for the Common Stock during the ten (10) consecutive Business Days
ending on the Business Day immediately preceding such Purchase Date for the
Commencement Purchase or such Regular Purchase (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).


(mm)    “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.


(nn)    “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(b)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.


(oo)    “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.


(pp)    “SEC” means the U.S. Securities and Exchange Commission.


(qq)    “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.


(rr)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.


(ss)     “Signing Market Price” means $1.00, representing the Nasdaq Official
Closing Price of the Common Stock on The Nasdaq Capital Market (as reflected on
Nasdaq.com) on the trading day immediately preceding the date of this Agreement.


(tt)    “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.


(uu)    “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto or
thereto in connection with the transactions contemplated hereby and thereby.


(vv) “Transfer Agent” means American Stock Transfer & Trust Company, LLC, or
such other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.


(ww)    “VWAP” means in respect of an Accelerated Purchase Date or an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market.
2. PURCHASE OF COMMON STOCK.
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
(a)    [Intentionally omitted.]
(b)    Commencement of Regular Sales of Common Stock. Upon the satisfaction of
all of the conditions set forth in Sections 7 and 8 hereof (the “Commencement”
and the date of satisfaction of such conditions the “Commencement Date”), the
Company shall have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Commencement Purchase Notice, to purchase up
to Five Hundred Thousand Dollars ($500,000) in Purchase Shares at the Purchase
Price (such purchase the “Commencement Purchase” and such Purchase Shares, the
“Commencement Purchase Shares”). Thereafter, provided that the Commencement
Purchase Shares theretofore been received by the Investor as DWAC Shares in
accordance with this Agreement, the Company shall have the right, but not the
obligation, to direct the Investor, by its delivery to the Investor of a Regular
Purchase Notice from time to time, to purchase up to Two Hundred Thousand
(200,000) Purchase Shares, subject to adjustment as set forth below in this
Section 2(b) (such maximum number of Purchase Shares, as may be adjusted from
time to time, the “Regular Purchase Share Limit”), at the Purchase Price on the
Purchase Date (each such purchase a “Regular Purchase”); provided, however, that
(i) the Regular Purchase Share Limit shall be increased to Two Hundred Fifty
Thousand (250,000) Purchase Shares, if the Closing Sale Price of the Common
Stock on the applicable Purchase Date is not below $1.50, and (ii) the Regular
Purchase Share Limit shall be increased to Three Hundred Thousand (300,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $3.00 (all of which share and dollar amounts shall be
appropriately proportionately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction; provided that if,
after giving effect, in accordance with the immediately preceding clause, to the
full proportionate adjustment to the Regular Purchase Share Limit therefor, the
Fully Adjusted Regular Purchase Share Limit then in effect would preclude the
Company from delivering to the Investor a Regular Purchase Notice hereunder for
a Purchase Amount (calculated by multiplying (X) the number of Purchase Shares
equal to the Fully Adjusted Regular Purchase Share Limit, by (Y) the Purchase
Price per Purchase Share covered by such Regular Purchase Notice on the
applicable Purchase Date therefor) equal to or greater than One Hundred Thousand
Dollars ($100,000), the Regular Purchase Share Limit for such Regular Purchase
Notice shall not be fully adjusted to equal the applicable Fully Adjusted
Regular Purchase Share Limit, but rather the Regular Purchase Share Limit for
such Regular Purchase Notice shall be adjusted to equal the applicable Alternate
Adjusted Regular Purchase Share Limit as of the applicable Purchase Date for
such Regular Purchase Notice); and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase, other than
any Regular Purchase with respect to which an Alternate Adjusted Regular
Purchase Share Limit shall apply, shall not exceed One Million Dollars
($1,000,000). If the Company delivers any Regular Purchase Notice for a Purchase
Amount in excess of the limitations contained in the immediately preceding
sentence, such Regular Purchase Notice shall be void ab initio to the extent of
the amount by which the number of Purchase Shares set forth in such Regular
Purchase Notice exceeds the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice in accordance herewith, and
the Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided, however, that, for the
avoidance of doubt, the Investor shall remain obligated to purchase the number
of Purchase Shares which the Company is permitted to include in such Regular
Purchase Notice in accordance herewith. The Company may deliver multiple Regular
Purchase Notices to the Investor as often as every Business Day, so long as the
Company has not failed to deliver the Purchase Shares for all prior Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Purchase Date, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. Notwithstanding
the foregoing, the Company shall not deliver any Regular Purchase Notices to the
Investor during the PEA Period.
(c)    Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(b) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and (ii) if all Purchase Shares subject to all prior Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Accelerated Purchase Date with respect to which
the applicable Accelerated Purchase relates, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Accelerated Purchase Notice directing the Investor to purchase an
amount of Purchase Shares that exceeds the Accelerated Purchase Share Amount
that the Company is then permitted to include in such Accelerated Purchase
Notice, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount that
the Company is then permitted to include in such Accelerated Purchase Notice
(which shall be confirmed in an Accelerated Purchase Confirmation), and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Accelerated Purchase Notice; provided, however, that, for the
avoidance of doubt, the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice in accordance herewith. By 5:00 p.m. Eastern
time on the Business Day after each Accelerated Purchase Date on which an
Accelerated Purchase was completed, the Investor shall provide to the Company a
written confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices to the Investor during the PEA Period.
(d)    Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, from and after the Commencement Date, in addition to purchases
of Purchase Shares as described in Section 2(b) and Section 2(c) above, the
Company shall also have the right, but not the obligation, to direct the
Investor, by its timely delivery to the Investor of an Additional Accelerated
Purchase Notice on an Additional Accelerated Purchase Date in accordance with
this Agreement, to purchase the applicable Additional Accelerated Purchase Share
Amount at the applicable Additional Accelerated Purchase Price therefor in
accordance with this Agreement (each such purchase, an “Additional Accelerated
Purchase”). The Company may deliver multiple Additional Accelerated Purchase
Notices to the Investor on an Additional Accelerated Purchase Date; provided,
however, that the Company may deliver an Additional Accelerated Purchase Notice
to the Investor only (i) on a Business Day that is also the Accelerated Purchase
Date for an Accelerated Purchase with respect to which the Company properly
submitted to the Investor an Accelerated Purchase Notice in accordance with this
Agreement on the applicable Purchase Date for a Regular Purchase of a number of
Purchase Shares not less than the Regular Purchase Share Limit then in effect in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the Common Stock exceeding certain thresholds set forth in
Section 2(b) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(b) above), and
(ii) if all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, in each case have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement. If
the Company delivers any Additional Accelerated Purchase Notice directing the
Investor to purchase an amount of Purchase Shares that exceeds the Additional
Accelerated Purchase Share Amount that the Company is then permitted to include
in such Additional Accelerated Purchase Notice, such Additional Accelerated
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Additional Accelerated Purchase
Notice exceeds the Additional Accelerated Purchase Share Amount that the Company
is then permitted to include in such Additional Accelerated Purchase Notice
(which shall be confirmed in an Additional Accelerated Purchase Confirmation),
and the Investor shall have no obligation to purchase such excess Purchase
Shares in respect of such Additional Accelerated Purchase Notice; provided,
however, that, for the avoidance of doubt, the Investor shall remain obligated
to purchase the Additional Accelerated Purchase Share Amount which the Company
is permitted to include in such Additional Accelerated Purchase Notice in
accordance herewith. By 5:00 p.m. Eastern time on the Business Day after each
Additional Accelerated Purchase Date, the Investor will provide to the Company a
written confirmation of each Additional Accelerated Purchase on such Additional
Accelerated Purchase Date setting forth the applicable Additional Accelerated
Purchase Share Amount and Additional Accelerated Purchase Price for each such
Additional Accelerated Purchase on such Additional Accelerated Purchase Date
(each, an “Additional Accelerated Purchase Confirmation”). Notwithstanding the
foregoing, the Company shall not deliver any Additional Accelerated Purchase
Notices to the Investor during the PEA Period.
(e)    Payment for Purchase Shares. For the Commencement Purchase and each
Regular Purchase, the Investor shall pay to the Company an amount equal to the
Purchase Amount with respect to the Commencement Purchase and such Regular
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date on which the Investor
receives such Purchase Shares. If the Company or the Transfer Agent shall fail
for any reason or for no reason to electronically transfer any Purchase Shares
as DWAC Shares in respect of the Commencement Purchase, a Regular Purchase, an
Accelerated Purchase or an Additional Accelerated Purchase (as applicable)
within two (2) Business Days following the receipt by the Company of the
Purchase Price, Accelerated Purchase Price and Additional Accelerated Purchase
Price, respectively, therefor in compliance with this Section 2(e), and if on or
after such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Commencement Purchase, Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase (as applicable), then
the Company shall, within two (2) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total Purchase Amount paid by the
Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such Regular Purchase, Accelerated
Purchase and Additional Accelerated Purchase (as applicable). The Company shall
not issue fractional shares of Common Stock upon any Commencement Purchase,
Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up or
down to the nearest whole share. All payments made under this Agreement shall be
made in lawful money of the United States of America or wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this Agreement.
Whenever any amount expressed to be due by the terms of this Agreement is due on
any day that is not a Business Day, the same shall instead be due on the next
succeeding day that is a Business Day.
(f)    Compliance with Rules of Principal Market.
(i)    Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The Nasdaq
Stock Market) without (1) breaching the Company’s obligations under the
applicable rules of The Nasdaq Stock Market or (2) obtaining stockholder
approval under the applicable rules of The Nasdaq Stock Market (which maximum
number of shares is 4,941,089, representing 19.99% of the shares of Common Stock
outstanding on the date of this Agreement) (the “Exchange Cap”), unless and
until the Company elects to solicit stockholder approval of the issuance of
Common Stock as contemplated by this Agreement and the stockholders of the
Company have in fact approved the issuance of Common Stock as contemplated by
this Agreement in accordance with the applicable rules of The Nasdaq Stock
Market. For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the issuance of Common Stock
as contemplated by this Agreement; provided, that if stockholder approval is not
obtained in accordance with this Section 2(f)(i), the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement (except as set forth in
Section 2(f)(ii) below).
(ii)    At-Market Transaction. Notwithstanding Section 2(f)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(f)(i) is obtained). The parties acknowledge and agree
that the Signing Market Price used to determine the Base Price hereunder
represents the lower of (i) the Nasdaq Official Closing Price (as reflected on
Nasdaq.com) on the trading day immediately preceding the date of this Agreement
and (ii) the average Nasdaq Official Closing Price (as reflected on Nasdaq.com)
for the five (5) trading days ending on the trading day immediately preceding
the date of this Agreement.
(iii)    General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The Nasdaq Stock Market. The provisions of this Section 2(f)
shall not be implemented in a manner other than in strict conformity with the
terms hereof unless a different implementation is necessary to ensure compliance
with the Securities Act and the rules and regulations of The Nasdaq Stock
Market.
(f)    Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 9.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.
3.    INVESTOR'S REPRESENTATIONS AND WARRANTIES.
The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:
(a)    Investment Purpose.  The Investor is acquiring the Securities as
principal for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.
    (b)    Accredited Investor Status. The Investor is an "accredited investor"
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.


(c)    Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


(d)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


(e)    No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(f)    Transfer or Sale. The Investor understands that (i) the Securities may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be offered for sale, sold, assigned or transferred without such
registration; and (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not available, any resale of the Securities under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.


(g)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h)    Residency. The Investor is a resident of the State of Illinois.


(i)    No Short Selling. At no time prior to the date of this Agreement has the
Investor or any of its agents, representatives or affiliates engaged in or
effected, in any manner whatsoever, directly or indirectly, any (i) "short sale"
(as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of
the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.


(j)     Organization, Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.


4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:


(a)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate of incorporation,
bylaws or other organizational or charter documents.  Each of the Company and
its Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2019 (the “2019 10-K”) or on
Schedule 4(a).


(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of the Transaction Documents to which it is a party, and to issue the
Securities in accordance with the terms thereof, (ii) the execution and delivery
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby, including without limitation, the issuance of
the Commitment Shares (as defined below in Section 5(e)) and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company's Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders (except as provided in this Agreement), (iii) each of this
Agreement and the Registration Rights Agreement has been, and each other
Transaction Document to which the Company is or will be a party will be, duly
executed and delivered by the Company on the Commencement Date, and (iv) each of
this Agreement and the Registration Rights Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. The
Board of Directors of the Company (or its authorized committee) has adopted
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit B attached hereto to authorize this Agreement, the Registration
Rights Agreement and the transactions contemplated hereby. The Signing
Resolutions are valid, in full force and effect and have not been modified or
supplemented in any respect. The Company has delivered to the Investor a true
and correct copy of minutes of a meeting of the Board of Directors of the
Company at which the Signing Resolutions were duly adopted by the Board of
Directors or a unanimous written consent adopting the Signing Resolutions
executed by all of the members of the Board of Directors of the Company. Except
as set forth in this Agreement, no other approvals or consents of the Company’s
Board of Directors, any authorized committee thereof, or stockholders is
necessary under applicable laws and the Certificate of Incorporation or Bylaws
(as such terms are defined below) to authorize the execution and delivery of the
Transaction Documents or any of the transactions contemplated thereby,
including, but not limited to, the issuance of the Securities.


(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the 2019 10-K. Except as disclosed in the SEC
Documents (as defined below) or on Schedule 4(c), (i) no shares of the Company's
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of (x) the Company's Certificate of Incorporation, as amended and
as in effect on the date hereof (the "Certificate of Incorporation"), (y) the
Company's Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and (z) a summary of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto, in each case, to the
extent they are not disclosed in, or filed as exhibits to, the SEC Documents.


(d)    Issuance of Securities. Upon issuance in accordance with the terms and
conditions of this Agreement, and with respect to the Purchase Shares, upon
payment therefor, the Purchase Shares and the Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions (other than such restrictions on transfer arising under the
Securities Act prior to the effective date of the Registration Statement
registering the resale thereof by the Investor under the Securities Act), rights
of first refusal and preemptive rights with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock
under the Certificate of Incorporation, the Bylaws and the Delaware General
Corporation Law, as amended (the “DGCL”). 7,214,286 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares.


(e)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock of the Company, or the Bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company or any
of its Subsidiaries) or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which would not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its articles or certificate of
incorporation, any certificate of designation, preferences and rights of any
outstanding series of preferred stock of the Company, or their organizational
charter or bylaws, respectively. Neither the Company nor any of its Subsidiaries
is in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that would not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted
in violation of any law, ordinance or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by the Transaction Documents and as
required under the Securities Act or applicable state securities laws and the
rules and regulations of the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.


(f)    SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as set forth in the SEC Documents or on Schedule 4(f), the
Company has received no notices or correspondence from the SEC during the one
year preceding the date hereof. Since July 19, 2017 (the “Cerulean Merger
Date”), the SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.


(g)    Absence of Certain Changes. Except as disclosed in the SEC Documents,
since December 31, 2018, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor, to the Company’s knowledge, does any of its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.
For purposes of this Agreement, “knowledge of the Company” or “to the Company’s
knowledge” or words of similar import means the actual knowledge of the
Company’s Chief Executive Officer, Chief Financial Officer, Chief Business
Officer and Chief Medical Officer after making a reasonable inquiry.


(h)    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company's or its Subsidiaries' officers or directors in their capacities as
such, which would reasonably be expected to have a Material Adverse Effect.


(i)    Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated thereby. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by the Investor or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Investor's
purchase of the Securities. The Company further represents to the Investor that
the Company's decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives and
advisors.


(j)    No General Solicitation; No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market. The issuance
and sale of the Securities in accordance with the terms of this Agreement does
not contravene the rules and regulations of the Principal Market.


(k)    Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, and there is no claim, action or
proceeding against, or to the Company's knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, which would reasonably
be expected to have a Material Adverse Effect.


(l)    Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(m)    Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens (i) as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries and (ii) for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.


(n)    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Since the Cerulean Merger Date, neither the Company nor any of its
Subsidiaries has been refused any insurance coverage applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its Subsidiaries, taken as a whole.


(o)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.


(p)    Tax Status. Since the Cerulean Merger Date, the Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except as would
not reasonably be expected to have a Material Adverse Effect. To the Company's
knowledge, there are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and to the knowledge of the Company,
there is no basis for any such claim.


(q)    Transactions With Affiliates.  Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of lesser of (i) $120,000 or (i) 1% of the average of the
Company's total assets at year end for the last two completed fiscal years,
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any equity
incentive plan of the Company.


(r)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.


(s)    Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes material, non-public
information which is not otherwise disclosed in the Registration Statement or
the SEC Documents.   The Company understands and confirms that the Investor will
rely on the foregoing representation in effecting purchases and sales of
securities of the Company.  All of the information furnished by or on behalf of
the Company to the Investor regarding the Company, its business and the
transactions contemplated hereby, including the disclosure schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading.  The Company acknowledges and agrees that
the Investor neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.


(t)    Foreign Corrupt Practices. Since the Cerulean Merger Date, neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.


(v)    Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.
(w)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents (any such fees or
commissions, “Banker Fees”). The Investor shall have no obligation with respect
to any Banker Fees or with respect to any claims made by or on behalf of other
Persons for Banker Fees that may be due with respect to the transactions
contemplated by the Transaction Documents.
(x)    Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
(y)    Listing and Maintenance Requirements. The Common Stock is registered
under Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act, nor has
the Company received any notification that the SEC is currently contemplating
terminating such registration. Except as disclosed in the SEC Documents, the
Company has not, in the twelve (12) months immediately preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents or on Schedule 4(y), the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements of the Principal Market. To the Company's knowledge, the Principal
Market has not commenced any delisting proceedings against the Company as of the
date hereof.
(z)    Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.
(aa)    No Market Manipulation. Since the Cerulean Merger Date, the Company has
not, and to its knowledge no Person acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
(bb)    Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.
(cc)    No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
5.    COVENANTS.


(a)    Filing of Current Report and Registration Statement. The Company agrees
that it shall, within the time required under the Exchange Act, file with the
SEC a Current Report on Form 8-K relating to the transactions contemplated by,
and describing the material terms and conditions of, the Transaction Documents
(the “Current Report”). The Company shall also file with the SEC, within 30 days
from the date hereof, a new registration statement (the “Registration
Statement”) covering only the resale of the Purchase Shares and all of the
Commitment Shares, in accordance with the terms of the Registration Rights
Agreement. The Company shall permit the Investor to review and comment upon the
final pre-filing draft version of the Current Report at least two (2) Business
Days prior to its filing with the SEC, and the Company shall give reasonable
consideration to all timely comments the Company receives from the Investor. The
Investor shall use its reasonable best efforts to comment upon the final
pre-filing draft version of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company and shall provide its
comments, if any, to the Company no later than 36 hours such receipt.


(b)    Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.


(c)    Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. While
the Investor holds any Securities, the Company shall use commercially reasonable
efforts to maintain the listing of the Common Stock on the Principal Market and
shall comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules and regulations of the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would reasonably be expected to result in the delisting or suspension of
the Common Stock on the Principal Market. While the Investor holds any
Securities, the Company shall promptly, and in no event later than the Business
Day immediately following the date of receipt by the Company, provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of the Common Stock for listing on the Principal
Market; provided, however, that the Company shall not be required to provide the
Investor copies of any such notice that the Company (i) reasonably believes
constitutes material non-public information or (ii) is not be required to be
publicly disclosed in any report or statement filed with the SEC under the
Exchange Act or the Securities Act. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 5(c). While the
Investor holds any Securities, the Company shall take all action necessary to
ensure that its Common Stock can be transferred electronically as DWAC Shares.


(d)    Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.


(e)    Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 285,714 shares of Common Stock (the “Commitment
Shares”), not later than the close of business on the date of this Agreement and
shall, concurrently with the execution of this Agreement on the date hereof,
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of such Commitment Shares to the Investor within such
time period. For the avoidance of doubt, all of the Commitment Shares shall be
fully earned as of the date of this Agreement, whether or not the Commencement
shall occur or any Purchase Shares are purchased by the Investor under this
Agreement and irrespective of any subsequent termination of this Agreement.


(f)    Due Diligence; Non-Public Information. Until this Agreement terminates,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
Until this Agreement terminates, the Company and its officers and employees
shall provide information and reasonably cooperate with the Investor in
connection with any reasonable request by the Investor related to the Investor's
due diligence of the Company. Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of material, non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor or to demonstrate to
the Investor in writing within such time period that such information does not
constitute material non-public information, and (assuming the Investor disagrees
with the Company’s determination) the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure made in strict conformity with the foregoing
requirements. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.
    (g)     Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.
(h)     Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.


(i)    Use of Proceeds. The Company will use the net proceeds from the offering
as described in the Registration Statement or the SEC Documents.
(j)    Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.
(k)    Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would (i) require
registration of the offer and sale by the Company to the Investor of any of the
Securities under the Securities Act, or (ii) cause the offering of the
Securities by the Company to the Investor to be integrated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market, unless in the case of this clause (ii),
stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of the Principal Market.
(l)    Limitation on Variable Rate Transactions. From and after the date of this
Agreement until the earlier of the (I) 36-month anniversary of the date of this
Agreement, and (II) termination of this Agreement in accordance with Section 11,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company of Common Stock or Common Stock Equivalents
(or a combination of units thereof) involving a Variable Rate Transaction, other
than in connection with an Exempt Issuance; provided that, if clause (II)
applies and this Agreement was terminated by the Company pursuant to Section
11(a)(ii) or (iii), the Company shall not enter into any Equity Line Transaction
until the 12-month anniversary of the date of such termination of this
Agreement. The Investor shall be entitled to seek injunctive relief against the
Company and its Subsidiaries to preclude any such issuances, which remedy shall
be in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Common
Stock Equivalents” means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. “Variable Rate Transaction” means a transaction in which the Company (i)
issues or sells any equity or debt securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of, Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such equity or debt securities (including, without
limitation, pursuant to any “cashless exercise” provision, other than cashless
exercise provisions contained in Common Stock Equivalents with a fixed exercise,
exchange or conversion price that is subject only to standard anti-dilution
protection for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction), other than if the conversion price,
exercise price, exchange rate or other price may only increase after the initial
issuance of such equity or debt securities, or (B) with a conversion, exercise
or exchange price that is subject to being decreased at some future date after
the initial issuance of such equity or debt security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock to a price that is less than the
conversion, exercise or exchange price at the time of issuance of such equity or
debt security (including, without limitation, any “full ratchet” anti-dilution
provisions, but not including any customary weighted-average price anti-dilution
provision that is triggered by the Company's subsequent sale of equity
securities at a price that is lower than the applicable conversion, exercise or
exchange price or any provision providing anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), (ii) issues or sells any equity or debt securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being decreased at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock to a price that is less than the
price at the time of issuance of such equity or debt security (other than
customary weighted-average price anti-dilution provisions that are triggered by
the Company's subsequent sale of equity securities at a price that is lower than
the applicable conversion, exercise or exchange price or any provision providing
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), or (B) that are subject to
or contain any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right but excluding any warrant issued by the Company that provides for a
cash payment to the holder upon a change of control or fundamental transaction
where the value of the cash payment to the holder is based on a "Black-Scholes"
or substantially similar calculation) that provides for the issuance of
additional equity securities of the Company or the payment of cash by the
Company, or (iii) enters into any agreement, including, but not limited to, an
“equity line of credit” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) Common Stock, options or other equity
incentive awards to employees, officers, directors, consultants or vendors of
the Company pursuant to any equity incentive plan duly adopted for such purpose
by the Board of Directors or a majority of the members of a committee of
directors established for such purpose, (b) (1) any Securities issued to the
Investor pursuant to this Agreement, (2) any securities issued to the Investor
pursuant to any other existing or future agreement or arrangement between the
Company and the Investor or upon the exercise, exchange, or conversion of any
shares of Common Stock, Common Stock Equivalents or other securities held by the
Investor at any time, or (3) any securities issued upon the exercise, exchange,
or conversion of any Common Stock Equivalents issued and outstanding on the date
of this Agreement, provided that such Common Stock Equivalents referred to in
this clause (3) are not, after the date of this Agreement, amended to increase
the number of securities underlying such Common Stock Equivalents or to decrease
the exercise price, exchange price or conversion price of such Common Stock
Equivalents, (c) securities issued pursuant to acquisitions, divestitures,
licenses, partnerships, collaborations, or strategic transactions approved by
the Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations, or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and provides to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (d)
Common Stock issued pursuant to an “at-the-market offering” by the Company
exclusively through one or more registered broker-dealers acting primarily as
agent(s) of the Company pursuant to a written equity distribution or sales
agreement between the Company and such registered broker-dealer(s), (e) Common
Stock Equivalents that are convertible into, exchangeable or exercisable for, or
include the right to receive shares of Common Stock at a conversion price,
exercise price, exchange rate or other price (which may be below the then
current market price of the Common Stock) that is fixed at the time of initial
issuance of such Common Stock Equivalents (subject only to standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), which fixed conversion
price, exercise price, exchange rate or other price shall not at any time after
the initial issuance of such Common Stock Equivalent be based upon or vary with
the trading prices of or quotations for the Common Stock, other than if the
conversion price, exercise price, exchange rate or other price increases after
the initial issuance of such Common Stock Equivalents, and (f) Securities issued
in connection with future offerings by the Company, including, without
limitation, registered direct offerings, rights offerings, and confidentially
marketed public offerings, so long as such transactions do not involve a
Variable Rate Transaction, and (g) securities issued pursuant to royalty,
product or product candidate monetization transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose that provides for the payment of royalties or other amounts
owed with securities or with securities instead of cash and the price used to
determine the number of securities to be issued in respect of royalty payments
or other amounts owed is fixed at the time of execution of the definitive
agreement for the transaction (subject only to standard anti-dilution protection
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction), which fixed price shall not at any time after the
execution of such definitive agreement be based upon or vary with the trading
prices of or quotations for the Common Stock, other than if the price increases
after the execution of such definitive agreement. “Equity Line Transaction”
means any “equity line” or similar transaction whereby an investor is
irrevocably bound to purchase securities over a period of time from the Company
at a price based on the market price of the Company’s Common Stock at the time
of each such purchase.
6.    TRANSFER AGENT INSTRUCTIONS.


a.    On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit D to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The certificate(s) or
book-entry statement(s) representing the Commitment Shares, except as set forth
below, shall bear the following restrictive legend (the “Restrictive Legend”):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
(b)    On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met (and, if requested by the Company or the Transfer Agent, delivery by
the Investor of an executed Rule 144 seller representation letter in customary
form and substance), the Company shall, no later than two (2) Business Days
following the delivery by the Investor to the Company or the Transfer Agent of
one or more legended certificates or book-entry statements representing the
Commitment Shares (which certificates or book-entry statements the Investor
shall promptly deliver on or prior to the first to occur of the events described
in clauses (i) and (ii) of this sentence), as directed by the Investor, issue
and deliver (or cause to be issued and delivered) to the Investor, as requested
by the Investor, either: (A) a certificate or book-entry statement representing
the Commitment Shares that is free from all restrictive and other legends or (B)
a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions necessary or
desirable to carry out the intent and accomplish the purposes of the immediately
preceding sentence, including, without limitation, delivering all such legal
opinions, consents, certificates, resolutions and instructions to the Transfer
Agent, and any successor transfer agent of the Company, as may be requested from
time to time by the Investor or necessary or desirable to carry out the intent
and accomplish the purposes of the immediately preceding sentence. On the
Commencement Date, the Company shall issue to the Transfer Agent, and any
subsequent transfer agent, (i) irrevocable instructions in the form
substantially similar to those used by the Investor in substantially similar
transactions (the “Commencement Irrevocable Transfer Agent Instructions”) and
(ii) the notice of effectiveness of the Registration Statement in the form
attached as an exhibit to the Registration Rights Agreement (the “Notice of
Effectiveness of Registration Statement”), in each case to issue the Purchase
Shares in accordance with the terms of this Agreement and the Registration
Rights Agreement. All Purchase Shares to be issued from and after Commencement
to or for the benefit of the Investor pursuant to this Agreement shall be issued
only as DWAC Shares. The Company represents and warrants to the Investor that,
while this Agreement has not been terminated, no instruction other than the
Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement will be given by the Company to the
Transfer Agent with respect to the Purchase Shares or the Commitment Shares
covered by the Registration Statement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this Section
6(b) within five (5) Business Days the Investor providing the deliveries
referred to above, the Company shall, at the Investor’s written instruction,
purchase such shares of Common Stock containing the Restrictive Legend from the
Investor at the greater of the (i) purchase price paid for such shares of Common
Stock by the Investor (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction.
7.
CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:
 
(a)     The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;
 
(b)     The Registration Statement covering the resale of the Purchase Shares in
accordance with the Registration Rights Agreement and all of the Commitment
Shares shall have been declared effective under the Securities Act by the SEC,
and no stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and 
 
(c)     The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.


8.
CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.



The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:


(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;


(b)    The Company shall have issued or caused to be issued to the Investor (i)
one or more certificates or book-entry statements representing the Commitment
Shares free from all restrictive and other legends or (ii) a number of shares of
Common Stock equal to the number of Commitment Shares as DWAC Shares, in each
case in accordance with Section 6(b);


(c)    The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market for one or more Trading Day, and
all Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been, if applicable, approved for listing or quotation on
the Principal Market in accordance with the applicable rules and regulations of
the Principal Market, subject only to official notice of issuance;
(d)    The Investor shall have received the opinion letter and negative
assurance letter of the Company's legal counsel dated as of the Commencement
Date substantially in the forms agreed prior to the date of this Agreement by
the Company’s legal counsel and the Investor’s legal counsel;


(e)    The representations and warranties of the Company contained in Section 4
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date hereof and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct in all material respects as of such specific date, or to the
extent already qualified as to materiality in Section 4 above shall be true and
correct in all respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;


(f)    The Board of Directors of the Company (or an appropriate committee
thereof) shall have adopted the Signing Resolutions, which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;


(g)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 7,214,286 shares of Common Stock;


(h)    The Commencement Irrevocable Transfer Agent Instructions and the Notice
of Effectiveness of Registration Statement each shall have been delivered to the
Transfer Agent (or any successor transfer agent) and receipt thereof shall have
been acknowledged in writing (including by email) by the Transfer Agent (or any
successor transfer agent);


(i)    The Company shall have delivered to the Investor (i) a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware and (ii) a
certificate or its equivalent evidencing the good standing of the Company as a
foreign corporation in the State of California, issued by the Secretary of State
of the State of California, and in any other jurisdiction where the Company is
duly qualified to conduct business, in each case, as of a date within ten (10)
Business Days of the Commencement Date;


(j)    The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;


(k)    The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;


(l)    The Registration Statement covering the resale of such number of the
Purchase Shares as the Company is permitted to register under the Registration
Statement pursuant to the Registration Rights Agreement and all of the
Commitment Shares shall have been declared effective under the Securities Act by
the SEC, and no stop order with respect to the Registration Statement shall be
in effect or threatened by the SEC. The Company shall have prepared and filed
with the SEC, not later than one (1) Business Day after the effective date of
the Registration Statement, a final and complete prospectus (the preliminary
form of which shall be included in the Registration Statement) and shall have
delivered to the Investor a true and complete copy thereof. Such prospectus
shall be current and available for the resale by the Investor of all of the
Securities covered thereby. The Current Report shall have been filed with the
SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or during the 12-month period
immediately preceding the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act,
including any applicable extension periods contemplated by the Exchange Act;


(m)    No Event of Default (as defined below) shall have occurred, and no event
which, after notice and/or lapse of time, would reasonably be expected to become
an Event of Default shall have occurred;


(n)    All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
(o)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents; and
(p)    No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.
(q)    The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.
9.
INDEMNIFICATION.



In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, managers, officers, directors, employees and
direct or indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents, (c) any
cause of action, suit or claim brought or made against such Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents; provided, however, that the (I)
indemnity contained in clause (c) of this Section 9 shall not apply to any
Indemnified Liabilities which directly and primarily result from the fraud,
gross negligence or willful misconduct of an Indemnitee, and (II) the indemnity
in this Section 9 shall not apply to amounts paid in settlement of any claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this Section 9 shall be made within thirty (30)
days from the date Investor makes written request for it and provides to the
Company reasonable evidence of the amounts therefore along with a certificate
containing reasonable detail as to the amount of such indemnification submitted
to the Company by Investor, which shall be conclusive evidence, absent manifest
error, of the amount due from the Company to Investor; provided that the
Indemnitee shall undertake to repay any amount paid to it hereunder if it is
ultimately determined, by a final and non-appealable order of a court of
competent jurisdiction, that the Indemnitee is not entitled to be indemnified
against such Indemnified Liabilities by the Company pursuant to this Agreement.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.


10.    EVENTS OF DEFAULT.


An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:


(a)    the effectiveness of a registration statement registering the resale of
the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for resale
of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);


(b)    the suspension of the Common Stock from trading on the Principal Market
for a period of one (1) Business Day, provided that the Company may not direct
the Investor to purchase any shares of Common Stock during any such suspension;


(c)    the delisting of the Common Stock from The Nasdaq Capital Market,
provided, however, that the Common Stock is not immediately thereafter trading
or quoted on the New York Stock Exchange, The Nasdaq Global Market, The Nasdaq
Global Select Market, the NYSE American, the NYSE Arca, the OTC Bulletin Board,
or the OTCQX or OTCQB operated by the OTC Markets Group, Inc. (or nationally
recognized successor to any of the foregoing);


(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Investor within two (2) Business Days after the date on which the
Investor is entitled to receive such Purchase Shares under this Agreement;


(e)    the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach would reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;


(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(g)    if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or (iv) makes a general assignment for the benefit of its
creditors or is generally unable to pay its debts as the same become due;


(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;


(i)    if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or


(j)    if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent such Exchange Cap is applicable pursuant to Section 2(f) hereof)
and the stockholders of the Company have not approved the issuance of Common
Stock under this Agreement in excess of the Exchange Cap.


In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice.


11.    TERMINATION


(a)    This Agreement may be terminated only as follows:
(i)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
in Section 11(d)) without further action or notice by any Person.
(ii)    In the event that (i) the Company fails to file the Registration
Statement with the SEC within the period specified in Section 5(a) hereof in
accordance with the terms of the Registration Rights Agreement or (ii) the
Commencement shall not have occurred on or before July 31, 2020, due to the
failure to satisfy the conditions set forth in Sections 7 and 8 above with
respect to the Commencement, then, in the case of clause (i) above, this
Agreement may be terminated by the Investor at any time prior to the filing of
the Registration Statement and, in the case of clause (ii) above, this Agreement
may be terminated by either party at the close of business on such date or
thereafter, in each case without liability of such party to the other party
(except as set forth in Section 11(d)); provided, however, that the right to
terminate this Agreement under this Section 11(a)(ii) shall not be available to
any party if such party is then in breach of any covenant or agreement contained
in this Agreement or any representation or warranty of such party contained in
this Agreement fails to be true and correct such that the conditions set forth
in Section 7(c) or Section 8(e), as applicable, could not then be satisfied.
(iii)    At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth in Section 11(d)). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.
(b)    This Agreement shall automatically terminate, without any action or
notice on the part of any party and without any liability whatsoever of any
party to any other party under this Agreement (except as set forth in Section
11(d)), on the date that the Company sells and the Investor purchases the full
Available Amount.


(c)    This Agreement shall automatically terminate on the Maturity Date,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth in Section 11(d)).


(d)    Except as set forth in Sections 11(a) (in respect of an Event of Default
under Sections 10(f), 10(g) and 10(h)), 11(b) and 11(c), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to any pending Regular Purchases, Accelerated Purchases or Additional
Accelerated Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases under this Agreement
and (B) the Registration Rights Agreement, which shall survive any such
termination, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.
12.    MISCELLANEOUS.


(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
parties. All other questions concerning the construction, validity, enforcement
and interpretation of this Agreement, the Registration Rights Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
borough of Manhattan for the adjudication of any dispute hereunder or under the
other Transaction Documents or in connection therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” file shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.


(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)    Entire Agreement. The Transaction Documents supersede all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter thereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The parties acknowledge and agree that neither has relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents.


(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been received: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:


If to the Company:
Daré Bioscience, Inc.
3655 Nobel Drive, Suite 260
San Diego, CA 92122
Telephone: (858) 926-7655
Facsimile: (858) 926-7657
E-mail: lwalters@darebioscience.com/accounting@darebioscience.com
Attention: Lisa Walters-Hoffert/MarDee Haring-Layton/John Katsilometes


With a copy to (which shall not constitute notice or service of process):
Breakwater Law Group, LLP
415 S. Cedros, Suite 260
Solana Beach, CA 92075
E-mail:        edwin@breakwaterlawgroup.com
Attention:    Edwin Astudillo, Esq.


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone:    312-822-9300
Facsimile:    312-822-9301
E-mail:        jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention:    Josh Scheinfeld/Jonathan Cope


With a copy to (which shall not constitute notice or service of process):
K&L Gates, LLP
200 S. Biscayne Blvd., Ste. 3900
Miami, Florida 33131
Telephone:    305-539-3306
Facsimile:     305-358-7095
E-mail: clayton.parker@klgates.com
Attention:    Clayton E. Parker, Esq.


If to the Transfer Agent:
American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, NY 11219
Facsimile:
Email:    cleibell@amstock.com/admin2@amtock.com
Attention: Craig Leibell


or at such other address and/or facsimile number and/or email address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of (A) receipt given by the
recipient of such notice, consent or other communication, (B) delivery
mechanically or electronically generated by the sender's facsimile machine or
email account containing the time, date, and recipient facsimile number or email
address, as applicable, or (C) delivery provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or email or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.


(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and any permitted successors or assigns of the
Company. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.


(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and any permitted successors and assigns of the Company
and, except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.


(i)    Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon the form and substance of, and shall give
reasonable consideration to all comments the Company receives from the Investor
or its counsel on, any press release, SEC filing or any other public disclosure
by or on behalf of the Company relating to the Investor, its purchases hereunder
or any aspect of the Transaction Documents or the transactions contemplated
thereby (any such press release, SEC filing or other public disclosure, a
“Covered Disclosure”), not less than 24 hours prior to the issuance, filing or
public disclosure thereof; provided, however, that this provision shall not
apply to any portion of any Covered Disclosure that does not relate to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated hereby; provided, further, however, that the
Company's obligations under this Section 12(i) does not apply if the form and
substance of such Covered Disclosure have been previously issued, filed or
publicly disclosed in compliance with this Section 12(i). The Investor must be
provided with a final version of any portion of a Covered Disclosure prior to
any release, filing or use by the Company thereof. The Company agrees and
acknowledges that its failure to fully comply with this provision constitutes a
Material Adverse Effect.


(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)    No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by the Company relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Investor harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys' fees and out of pocket expenses)
arising in connection with any such claim.


(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


(m)    Remedies, Other Obligations, Breaches and Injunctive Relief. The remedies
provided in this Agreement, including, without limitation, the Investor’s
remedies provided in Section 9, shall be cumulative and in addition to all other
remedies available to the parties under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit a party’s
right to pursue actual damages for any failure by the other party to comply with
the terms of this Agreement.


(n)    Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement against the Company in any legal
proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor against the Company in any other
proceedings whatsoever in connection with this Agreement, then, to the extent
the Investor is successful in such proceeding, the Company shall pay to the
Investor all reasonable documented out-of-pockets costs and expenses incurred by
the Investor including reasonable attorneys' fees incurred in connection
therewith, in addition to all other amounts due hereunder. If this Agreement is
placed by the Company in the hands of an attorney for enforcement against the
Investor in any legal proceeding or an attorney is retained to represent the
Company against the Investor in any other proceedings whatsoever in connection
with this Agreement, then, to the extent the Company is successful in such
proceeding, the Investor shall pay to the Company all reasonable documented
out-of-pockets costs and expenses incurred by the Company including reasonable
attorneys' fees incurred in connection therewith, in addition to all other
amounts due hereunder.


(o)    Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of
this Agreement may be amended or waived by the parties from and after the date
that is one (1) Business Day immediately preceding the initial filing of the
Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.






* * * * *
IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.






THE COMPANY:
 
 
DARÉ BIOSCIENCE, INC.
 
 
By:
/S/ LISA WALTERS-HOFFERT
Name:
Lisa Walters-Hoffert
Title:
Chief Financial Officer
 
 



BUYER:
 
 
LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ROCKLEDGE CAPITAL CORPORATION
 
 
By:
/S/ JOSHUA SCHEINFELD
Name:
Joshua Scheinfeld
Title:
President
 
 











4833-7093-8011, v. 13